ROSE, District Judge.
In this case the United States seeks to recover against the Norwegian steamship Vindeggen for costs of repairing damage done to a submarine telephone cable belonging to the government, and underlying the waters of the James river in Hampton Roads, near Fortress Monroe.
There is practically no dispute as to the material facts. The ship was in charge of a Virginia pilot. He brought it to anchor in the immediate vicinity of the cables, and in a place in which anchorage of ships was forbidden. This prohibition was clearly shown upon the ordinary charts used by navigators. The- ship’s anchor fouled the cables, and in consequence of the high wind which was blowing at that time it was unusually difficult to disengage the ship from them, and by reason thereof one of the cables was not only broken, but some hundreds of feet of it were very badly damaged. The ship is liable for the defaults of its pilot, although it had no choice under the law but to take him.
It follows that the government is entitled to a decree against the ship for the cost of repairing the damage.